Citation Nr: 1713500	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  14-30 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than March 10, 2010, for a grant of service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from April 1951 to April 1954 and the United States Air Force from November 1955 to July 1973 with service in the Republic of Vietnam and his decorations include the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In November 2016, the Veteran and his wife testified at a video hearing before the undersigned and a transcript of that hearing has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran did not submit a claim, either formal or informal, for service connection for Parkinson's disease earlier than March 10, 2010.


CONCLUSION OF LAW

Entitlement to an effective date prior to March 10, 2010, for the grant of service connection for Parkinson's disease, is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.1(p), 3.400 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

In his statements and testimony, the Veteran asserts that an earlier effective date is warranted for service connection for his Parkinson's disease because he was first diagnosed and treated for it February 2002.  As such, he maintains that the effective date of service connection should be retroactive to his first treatment. 

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. 

Here, the RO granted service connection for Parkinson's disease effective from March 10, 2010, (i.e., the date that the record first showed him filing a claim of service connection for Parkinson's disease), and the Board cannot find any writing from the Veteran that acted as an earlier claim of service connection for Parkinson's disease.  Moreover, and notwithstanding the Veteran's claims to the contrary, an effective date of an award of service connection is not based on the earliest medical evidence showing treatment, but on the date that the application upon which service connection was eventually awarded was filed with VA.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Furthermore, the Board finds that the holdings in Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III) are not applicable to the current appeal because the Veteran testified in November 2016 that he did not have an earlier claim of service connection for Parkinson's disease denied.  Moreover, the record does not show that the Veteran had an earlier claim of service connection for Parkinson's disease denied because the presumption of herbicide exposure did not attach to his claim.  

Thus, because the record does not show that Veteran filed a formal or informal application for service connection for Parkinson's disease prior to March 10, 2010, VA is precluded, as a matter of law, from granting an effective date prior to March 10, 2010, for service connection for Parkinson's disease and this appeal must be denied.


ORDER

Entitlement to an effective date prior to March 10, 2010, for service connection for Parkinson's disease is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


